Citation Nr: 0700414	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  04-37 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than January 24, 
2004, for the 100 percent rating for rheumatic heart disease 
with mitral valve replacement.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1965 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In December 2005, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A hearing transcript is 
of record.


FINDING OF FACT

An ejection fraction of less than 30 percent, the criterion 
for a 100 percent rating for the rheumatic heart disease with 
mitral valve replacement, was first documented on November 
25, 2002, the date entitlement arose. 


CONCLUSION OF LAW

An effective date of November 25, 2002, for the 100 percent 
rating for rheumatic heart disease with mitral valve 
replacement is established. 
 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2006). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated 
in June 2002, on the underlying claim for increase.  The 
notice informed the veteran of that VA would obtain VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
The veteran was asked to submit evidence, which would include 
that in his possession, in support of his claim.  In 
addition, the notice included the general provision for the 
effective date of a claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (the relative duties of VA 
and the claimant to obtain evidence, except for identifying 
evidence to substantiate a claim), of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (38 C.F.R. § 3.159 notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim, except for the degree of disability). 

To the extent that the VCAA notice did not include the type 
of evidence needed to substantiate the claim for increase or 
the degree of disability, since the RO granted the 100 
percent rating, which is a complete grant of the benefit 
sought, there can be no possibility of any prejudice to the 
veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a VA 
examination.  And as the veteran has not identified any 
additional evidence pertinent to the claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Except as provided in 38 C.F.R. § 3.400(o)(2), the effective 
date for a claim for increase is date of receipt of claim or 
date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(o)(1).

Under 38 C.F.R. § 3.400(o)(2), the effective date for a claim 
for increase may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date otherwise, date of  receipt of claim.  

Rheumatic heart disease with mitral valve replacement is 
rated under Diagnostic Code 7016.  The criteria for the 100 
percent rating are chronic congestive heart failure, a 
workload of 3 METS or less, or an ejection fraction of less 
than 30 percent. 

Factual Background

The current claim for increase was received at the RO in 
January 2002.  In a rating decision in March 2004, the RO 
granted the claim for increase, effective from January 24, 
2004, the date of a VA examination, documenting an increase 
in disability, warranting the assignment of the 100 percent 
rating under Diagnostic Code 7016 with the application of 
38 C.F.R. § 4.7. 

In September 1993, the veteran had an aortic value 
replacement.  After a period of convalescence and a total 
disability rating for one year, ending in November 1994, the 
disability has been rated 60 percent disabling.  

VA records from December 1994 to 2003 reveal the following 
pertinent findings: ejection fraction of 48 percent (January 
1995); ejection fraction of 57 percent (VA examination in 
January 1995 with no evidence of chronic congestive heart 
failure and no workload estimate in METS); ejection fraction 
of 45 percent (VA examination in February1999 with no 
evidence of chronic congestive heart failure and a workload 
estimate of 4 to 5 METS); and congestive heart failure 
(January 2001, which resolved).  

Reports from Cardiology Consultants, dated November 25, 2002, 
and December 2, 2002, reveal estimated ejection fractions of 
20 and 25 percent, respectively with no evidence of chronic 
congestive heart failure or a workload estimate in METS. 

On VA examination in February 2003, the pertinent findings 
were a workload estimate of 6.4 METS and an ejection fraction 
of 40 percent.  There was no evidence of chronic congestive 
heart failure. 



Analysis

As mentioned above, the current claim for increase was 
received at the RO in January 2002.  Under 38 C.F.R. § 
3.400(o)(1), the effective date for increase in disability 
compensation is either the date of receipt of claim or date 
entitlement arose, whichever is later.  

The record shows that on November 25, 2002, an ejection 
fraction of 20 percent was documented, which met the 
criterion of an ejection fraction of less than 30 percent for 
a 100 percent rating.  Accordingly, the effective date for 
the grant of the 100 percent rating is November 25, 2002. 

As to whether an effective date earlier than November 25, 
2002, may otherwise be assigned, on the question of whether 
it was factually ascertainable that an increase in disability 
had occurred prior to the date of receipt of the claim in 
January 2002, the record shows from as far back as 1995, the 
ejection fractions ranged from 45 to 57 percent, there was no 
evidence of chronic congestive heart failure, although the 
veteran had an episode of congestive heart failure in 2001, 
which resolved, and the workloard estimate was 4 to 5 METS.  
The findings do not meet any of the criteria for a 100 
percent rating under Diagnostic Code 7016 prior to the date 
of receipt of the current claim for increase. 

Accordingly, after review of all of the evidence, the Board 
finds that the veteran's current claim for increase was 
received at the RO in January 2002, that there is no factual 
basis upon which to assign an effective date earlier than the 
date of receipt of claim in January 2002, and that the date 
entitlement arose, that is, November 25, 2002, controls under 
the provisions of 38 C.F.R. § 3.400(o)(1). 






ORDER

An effective date of November 25, 2002, for the 100 percent 
rating for rheumatic heart disease with mitral valve 
replacement is granted, subject to the laws and regulations 
governing the award of monetary benefits. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


